Citation Nr: 0821099	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination by the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.  


FINDINGS OF FACT

1.  An unappealed RO decision in February 2002 denied the 
veteran's claim of service connection for PTSD.

2.  An unappealed RO decision in August 2002 denied the 
veteran's claim of service connection for depression.

3.  Evidence of record received since the February and August 
2002 decisions that pertains to the veteran's claim for an 
acquired psychiatric disorder, to include PTSD, is new and 
material.

4.  The veteran's current PTSD or acquired psychiatric 
disorder is less likely than not caused by traumatic events 
experienced in service or his service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, has been submitted and the claim is reopened.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for an acquired psychiatric disorder, 
to include PTSD, is not established.  38  U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's original claim for entitlement to 
service connection for PTSD in a February 2002 rating 
decision, and a claim for entitlement to service connection 
for depression in an August 2002 rating decision.  RO letters 
dated February 2002 and September 2002, respectively, gave 
the veteran notice of these denials and his appellate rights, 
but he did not initiate an appeal from either decision.  
Therefore, those rating decisions are final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

1.  New and material evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in November 2002, 
claiming service connection for depression and anxiety.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's February 2002 and August 
2002 decisions includes VA treatment records, private 
treatment records, statements submitted by the veteran, 
several relatives and acquaintances and treatment counselors.  
Under the requirements stated above for reopening claims, the 
submitted evidence, which indicates treatment for PTSD and 
major depressive disorder, is considered new and material 
evidence (further discussion is not warranted).  The claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 


2.  Service connection

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this claim includes VA 
outpatient records through June 2007, statements from 
treatment counselors regarding their psychiatric care of the 
veteran, buddy statements from family members, acquaintances, 
a fellow veteran, and the widow of another fellow veteran, 
and stressor statements from the veteran.  The records 
reflect ongoing treatment for PTSD, including individual 
treatment, group sessions, and medication.

The record indicates that the veteran has been diagnosed as 
having PTSD.  The veteran has also been diagnosed with 
recurrent major depression, anxiety, and alcohol dependence 
in remission, and problems related to lifelong cognitive 
dissonance and learning disability as well as PTSD stressors.  

The veteran served stateside only, and was never sent to 
Vietnam.  The evidence, including the medals and 
commendations awarded to the veteran, therefore clearly does 
not demonstrate that the veteran was engaged in combat with 
the enemy.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Due to the veteran's lack of combat 
indicated in the service records, or any other objective 
record, his testimony alone is insufficient proof of a 
claimed in-service stressor.  38 C.F.R.  § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The veteran has submitted statements 
containing information regarding several incidents he 
allegedly participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the veteran cited several stressors, the 
majority of which are not capable of verification.  The 
veteran stated that he experienced pressure from the 
beginning of his service, knowing that he enlisted despite 
low test scores.  The veteran has stated that he was aware of 
his learning disabilities from childhood, noting that he had 
problems retaining specific information, which he took care 
to write down whenever he was able to do so.  The veteran's 
learning disabilities and cognitive dissonance are well 
documented.

The veteran also maintains that he experienced unmet 
expectations and lost opportunities in service.  He attests 
that he enlisted with the expectation of becoming a 
refrigeration specialist, but was soon told that he did not 
meet the necessary qualifications and would instead serve to 
make eyeglasses.  After reenlistment, the veteran states that 
he was made to switch units, again due to test scores, and 
stayed behind when his former unit was sent to Vietnam.  The 
veteran stated that he volunteered to go as well but was 
denied.  His specialty was changed again, and he was placed 
into truck driving.  The veteran claims that this pattern of 
unmet expectations and denials negatively impacted his self 
esteem and caused him to be depressed.

The veteran's service medical records (SMRs) and service 
personnel records (SPRs) contain one mental health complaint, 
from approximately three months into the veteran's service in 
1962.  The veteran complained of being worried about being in 
a "strike outfit", woke up at night crying on occasion, and 
felt nervous during the day.  There were no other psychiatric 
complaints in the veteran's SMRs and no diagnoses or 
treatments for mental health beyond the one record.

The veteran has reported that he experienced racial 
discrimination, both in service and in his post-service 
career as a union teamster.  He claims that he received 
inferior treatment, was only given odd jobs, and was 
harassed, including one incident in service during which he 
claims he was threatened with a knife.  Unfortunately, there 
is no evidence in the veteran's service records to support 
this claimed stressor of discrimination or the alleged 
assault incident.

The veteran has related three stressors that are potentially 
capable of verification.  First, the veteran stated that his 
mother died unexpectedly within his first year of service.  A 
copy of the mother's death certificate was submitted, and it 
confirms the veteran's mother died of bronchial asthma in 
January 1963.  However, the veteran's SMRs and SPRs show no 
evidence of behavioral changes or mental health complaints, 
and the veteran's service record reflects consistently 
excellent conduct with no noted decline in efficiency at any 
point in time.  The post-service medical records do not 
indicate PTSD due to the veteran's mother's death.

The veteran reported that while he was in basic training, 
another soldier dropped a live grenade which exploded nearby, 
after the veteran's commanding officer pushed him away.  The 
RO attempted to verify this claimed stressor with the U.S. 
Army Combat Readiness Center, which replied that its ground 
accident records only date back to 1973.  This stressor is 
therefore not capable of verification.

The veteran stated that while he was stationed at Ireland 
Army Hospital at Fort Knox, he witnessed and transported many 
victims of violence, including one foreign service officer 
with a gunshot wound to the head.  The veteran also noted 
that he inadvertently walked in on an autopsy being performed 
while working at the hospital.  The veteran's SPRs verify 
that he was stationed at Ireland Army hospital from July 1965 
to October 1966.  The RO attempted to verify the appearance 
of victims of violence at the hospital during the veteran's 
tenure there; however the hospital responded that all medical 
records before 1992 are archived with the National Personnel 
Records Center (NPRC).  This claimed stressor has not been 
verified.

The veteran reported the loss of a close friend to small arms 
fire in Vietnam, Staff Sergeant Patrick Strayer.  The 
veteran's connection to SSG Strayer has been verified via his 
SPRs, the veteran's SPRs, and statements from SSG Strayer's 
widow and a mutual friend, Wilbert Griffith.  Strayer, 
Griffith, and the veteran were all stationed at Fort Knox at 
the same time, in different units.  SSG Strayer's widow 
confirmed that the three individuals were friends.  The 
veteran attests that the loss of his friend was a PTSD 
stressor, yet as with the loss of his mother, the veteran's 
service records show no evidence of behavioral changes or 
mental health complaints.  Once again, the post-service 
record does not indicate PTSD due to the death of this 
person.

The veteran has been diagnosed many times over with PTSD and 
depression, and received ongoing treatment for several years, 
therefore the diagnosis is not in question.  However, the 
various medical and counseling personnel have offered varying 
opinions regarding the etiology of the veteran's PTSD.  Most 
have noted the veteran's lifelong learning disability, as 
well as his childhood abuse at the hands of his stepfather.  
The issue of whether the veteran's PTSD was caused by or 
exacerbated by his military service has been debated by 
several VA and private examiners and treating counselors.

A January 2002 VA treatment record stated that the veteran's 
depression and anxiety began due to lifelong learning 
disabilities but were exacerbated by service.  Yet a March 
2002 VA record related the veteran's depression and anxiety 
to a functioning threat resulting from his learning 
disability and related poor self-esteem.  A November 2002 VA 
record notes that the veteran has suffered from depression 
and anxiety since childhood, related to limitations of his 
learning disabilities and reduced capacity to deal with 
challenges, to include military stress.

A September 2003 VA examiner estimated that 50 percent of the 
veteran's disability is due to developmental problems which 
existed prior to service and were not worsened by service, 
while the other 50 percent was related to PTSD.  That 
examiner noted that the veteran has a lot of depression and 
anxiety that appeared to be an integral part of the PTSD 
symptom complex, such that a separate diagnosis was not 
warranted.  The examiner opined that the depression and 
anxiety appear to relate back to PTSD stressors as documented 
in the veteran's military history.

A February 2005 VA examiner noted no documentation of PTSD 
prior to enlistment, including no treatment or diagnoses, 
opining that an aggravation claim would be difficult to 
merit.  The examiner noted that the veteran's stressors that 
(if verified) would meet the DSM-IV criteria include sights 
when assisting to transport emergency room patients, the 
sudden death of a close friend, fitting injured Vietnam 
veterans with glasses, the grenade incident in basic 
training, and the death of the veteran's mother.  This 
examiner opined that the veteran more likely than not did not 
demonstrate PTSD before enlistment.  The diagnosis was 
chronic severe PTSD as a provisional diagnosis pending 
verification of qualifying stressors.

A psychiatric evaluation by Dr. "E" in August 2006 resulted 
in the opinion that service made the veteran's existing 
stress disorder worse.  Dr. E noted that low IQ and Hispanic 
ethnicity (of which the veteran is half, by his father) are 
variables that make individuals vulnerable to PTSD.  Dr. E 
opined that the general consensus among this veteran's 
examiners and therapists is that service exacerbated a pre-
existing disorder.

The Board finds that, overall, the medical reports cited 
above provide evidence against this claim, indicating many 
problems that have no connection to service or a service 
stressor. 

Due to the various conflicting opinions regarding the 
etiology of the veteran's
PTSD, the RO requested a VA medical opinion for this claim.  
The veteran was therefore afforded another VA examination in 
November 2007.  The examiner reviewed the voluminous claims 
file and numerous prior records and opinions, and evaluated 
the veteran, whom he deemed a reliable historian.  

The VA examiner's current diagnosis was PTSD, with other Axis 
I diagnoses of major depression and alcohol dependence in 
remission.  The examiner noted that "the multiple Axis I 
diagnoses are related and the secondary diagnosis does not 
represent a progression of the primary diagnosis".  The 
examiner opined that the veteran started having dysthymia in 
childhood, probably related to the abusive stepfather, and 
was significantly depressed when he entered service.  

The examiner stated, "I believe depression led to PTSD, even 
though he experienced mild traumatic events in his military 
career."  The examiner noted, as others had before, that the 
veteran's symptoms of PTSD and depression overlap and are 
difficult to delineate.

Specifically in response to the request for medical opinion, 
the examiner stated that "the veteran has mild to moderate 
symptoms of PTSD but traumatic events he listed as occurred 
in the military service were not life-threatening and the 
causal relationship between those events and PTSD is 
difficult to establish.  His PTSD is less likely as not (less 
than 50/50 probability) caused by traumatic events he 
experienced in his military career."

The Board finds that the VA psychiatrist's medical opinion 
provides highly probative evidence against the veteran's 
claim, as the physician reviewed all prior medical 
examinations and diagnoses and came to the conclusion that 
the veteran's PTSD is less likely than not caused by the 
claimed stressors.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the medical evidence does not support a 
diagnosis of PTSD based upon verified in-service stressors.  
VA has made unsuccessful attempts over many years to verify 
two of the veteran's other claimed in-service stressors, and 
the remainder are not capable of verification.  Simply 
stated, the record does not support that the veteran's PTSD 
was caused by in-service stressors.  On this basis, standing 
alone, the claim of PTSD must be denied.  The Board finds 
that there is insufficient evidence to demonstrate that the 
veteran engaged in combat with the enemy or to confirm a 
stressor in service that caused PTSD. 

Stressors such as "unfair treatment" or the death of a 
loved one simply do not indicate PTSD, which, generally, must 
involve a life threatening situation.  Following these 
stressors, the veteran cites other stressors that appear to 
be provided in order for the veteran to be granted 
compensation, not because they are the true basis of his 
current problem (which is clearly indicated by the fact that 
he makes no reference to this stressors in VA treatment) 
undermining the veteran's credibility.  This is not a medical 
termination, but a factual determination based on a review of 
the veteran's statements to VA, the statements he has made to 
his doctors, and the statements he has made during treatment.  
On a factual basis, the Board must find that the veteran's 
stressors (and how he contends these stressors impacted him 
following service) lack credibility.  Based on this finding, 
medical opinions that support the veteran's claim based on 
these statements have limited probative value.  

In any event, regarding the issue of an acquired psychiatric 
disability, including PTSD, the Board must find that the most 
probative evidence in this case stands against this claim.  
The most recent medical opinion, which the Board finds to be 
entitled to the greatest probative weight, provides highly 
probative evidence against this claim.  The Board also finds 
that the service and post-service treatment records, as a 
whole, provide highly probative evidence against this claim, 
clearly indicating a problem without connection to service.  
While some reports do link the veteran's current problem with 
service (or with service somehow aggravating a pre-existing 
problem) the Board finds that the most highly probative 
evidence outweighs such reports, clearly indicating a problem 
without connection to service.      

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  As the claim was reopened, Kent is not 
applicable to this case. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2006 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through June 2007.  The veteran submitted private 
records and numerous statements from treatment providers and 
acquaintances, and was provided an opportunity to set forth 
his or her contentions during the RO hearing in January 2005.  
The appellant was afforded VA medical examinations in 
November 2007, February 2005, and September 2003.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


